Euslis, J.,

delivered the opinion of the court.
On the 12th of May, 1836, the curator filed an account of his administration, and a provisional tableau’ of distribution, which was homologated by a decree of the court on the 20th of June ensuing.'
On the 30th of November, 1837, he filed another tableau of distribution, accompanying a petition, in which he alleged that he had collected and realized the remaining proceeds of the property of the succession; that by the tableau he distributes the funds among the creditors and the heirs, according to their respective rights ; he prays that he be authorized *158to pay the same; that after doe notice to all parties and proceedings had, the tableau of distribution may be homologated, and he may be discharged from his curatorship and his bonds be cancelled.
Whci'fc s iucl?" ment was ren-stance and on the prayer of the party, lie cannot be allowed to iifinai^ and have errors of caicu-exist to his pre-id!*06’ C01Tect~
The homologation of this tableau was opposed by Thomas G. Morgan, Esq., who claimed to be placed therein as a privileged creditor, for the sum of two hundred and fifty dollars. The curator replied, that he had been informed that Mr. Morgan had rendered the services for which he claimed a compensation, and prayed the court to fix such sum as might be due him, and to amend the tableau accordingly; which was done by a decree of the court, dated the 20th of December, 1837. An opposition was also filed by Mrs. Linton, and on the 22d of Februaiy, of that year, on the day assigned for the trial of the case, the opposition was dismissed, the tableau, as amended, was homologated, and the curator authorized to pay the creditors, in conformity thereto.
On the 19th of April, 1838, the curator represented to the court, by petition, that there were several material errors of calculation in his last tableau of distribution to his, the petitioner’s prejudice, which he prays may be corrected, and for which he files an amended tableau, which he prays may, after due notice and proceedings had, be homologated and made the judgment of the court.
On this application, the court determined that the former judgment being in force, the relief prayed for could not be granted, and rendered judgment accordingly. From both judgments the curator has appealed.
We concur with the judge of the Court of Probates, in his decision in the application of the curator for relief against the ^ judgment of homologation, .of February 22d, 1837.
That judgment was rendered on his own prayer, at his own instance, and with the exception of the claim allowed to . . Mr. Morgan, is m every respect according to his own allegations. We have nothing before us on which we can reverse (jlat palt of the judgment founded on Mr. Morgan’s claim, (admitting that we have jurisdiction of it,,) particularly when we take into consideration the answer of the curator, *159to which we have before referred. Presented to us, as this case is, we cannot at the request of a party, reverse a judgment rendered in his favor on his own petition. The articles 606, et sea., of the Code of Practice, provide for a remedy against judgments in all cases where relief ought to he afforded. There is nothing in the record from which we can pronounce the nullity of these judgments.
The judgments of the Court of Probates, appealed from, are, therefore, affirmed with costs in both cases.